NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
MARIO A. MENDOZA,
Petitioner,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Resp0ndent.
2011-3U68 .
Petiti0n for review of the Me1'it Systems Pr0tection
B0ard in case n0. DA083110542-I-1.
ON MOTION
Before GAJARsA, MAYER, and PRosT, Circmlt Ju,dges.
PER CUR1AM.
ORDER
The Ofiice of Personne1 Manageme11t (OPM) moves to
dismiss Ma°rio A. Mendoza’s petition for review as un-
tirr1e1y.

MENDOZA V. OPM _ 2
On October 22, 2010, an administrative judge issued
an initial decision, affirming OPM’s denial of Mendoza’s
claims, and notifying lVlendoza that, absent an appeal to
the Board, the decision would become final on November
26, 2010 Tl1e B0ard further informed l\/Iendoza that any
petition for review must be received by this court within
60 calendar days of the date the initial decision became
final. Mendoza did not appeal the initial decision to the
Board. l\/lendoza’s petition for review was received by the
court on January 27, 2011, 62 days after the Board’s
decision became final on Nove1nber 26. '
A petition for review must be received by the court
within 60 days of receipt of notice of the Board’s final
order. 5 U.S.C. § 7703(b)(1). To be timely filed, the
petition must be received by this court on or before the
date that the petition is due Pinat v. Office of Person,nel
Management, 931 F.2d 1544, 1546 (Fed. Cir. l991) (peti-
tion is filed when received by this court; court dismissed
petition received nine days late).
Because Mendoza’s petition was not timely received
by this court, it must be dismissed based on controlling
precedent of this court. See Oja u. Dep’t of the Army, 405
F.3d 1349, 1360 (Fed. Cir. 2005) (“Seeing no specific
authorization for the equitable tolling of section
7703(b)(1), we find that the congressionally approved
statements of Rules 15(a)(1) and 26(b)(2) require the
conclusion first reached in Monzo and herein followed
Compliance with the filing deadline for 5 U.S.C. §
7703(b)(1) is a prerequisite to our exercise of jurisdiction
over this case.").
Accordingly,
IT ls ORDERED THAT:
(1) OPM’s motion to dismiss is granted

3 MENDOZA v. 0PM
(2) Each side shall bear its own costs.
FOR THE COURT
,M 12 ml 131 Jan H0rba1y F
Date J an Horbaly £I.S. COURT dl?§l?PEAI.S FOR
clerk me FEoERAL clRcurT
cc: Edward P. Fahey, Jr., Esq. JUl. l 2 2011
Douglas G. Edelschick, Esq.
.lANHDRBALY
s20 g|_EH
Issued As A Mandate: Jl.ll. 1 2